Title: From George Washington to John McDonald, 2 March 1782
From: Washington, George
To: McDonald, John


                        
                            Sir
                            Philadelphia 2nd Mch 1782
                        
                        I have reced your favor of the 25th feby requesting permission to go to Maryland on a Visit.
                        It will always give me pleasure to grant every possible indulgence to Gentlemen in your situation that can be
                            granted with propriety and I am extremely sorry the request you now make cannot be considerd of that nature. I am
                            &c.

                    